DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s independent claim 1 recites in part “wherein a permissive residual amount of the high-pressure-phase carbon is less than or equal to 50% by volume in the case of the heat-treated carbon powder having a particle size of more than 10 nm and less than or equal to 100 nm, less than or equal to 30% by volume in the case of the heat-treated carbon powder having a particle size of more than 100 nm and less than or equal to 5 μm, and less than or equal to 10% by volume in the case of the heat-treated carbon powder having a particle size of more than 5 μm”.  Applicant’s specification as originally filed at page 9, l. 23 – page 10, l. 2 discloses the following:
“When a polycrystalline diamond body of very small particles having a particle size of less than or equal to several tens nm, the permissive residual amount of the high-
Applicant’s specification as originally filed discloses the claimed permissive residual amounts of the high-pressure-phase carbon are present when the claimed polycrystalline diamond body exhibits and possesses a particle size of less than or equal to several tens nm, that is, nanometers.  In contrast, Applicant’s independent claim 1 does not recite the particle size of the resultant sintered polycrystalline diamond to which the claimed permissive residual amounts of the high-pressure-phase carbon are observed per Applicant’s disclosure.
	For this reason, Applicant’s independent claim 1, and claims 2-4 depending therefrom, indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2007/0009374 A1 to Akaishi et al. (hereinafter “Akaishi”) in view of WO 2015/140230 Al to Element Six Limited (hereinafter “Element Six”) (copy provided in prior Official action).

Referring to Applicant’s independent claim 1, Akaishi teaches a method for producing a polycrystalline diamond body (See Abstract of Akaishi), the method comprising: a step of sintering carbon powder (pars. [0023], [0033]; the synthetic diamond of Akaishi is equivalent to MPEP 2144.05 [R-10.2019] (I) The temperature range taught by Akaishi renders obvious Applicant’s claim range. The temperature range taught by Akaishi overlaps Applicant’s claimed range of “higher than or equal to 1200°C and lower than or equal to 2300°C”. MPEP 2144.05 [R-10.2019] (I) 
	Although Akaishi teaches heat treating the resultant polycrystalline diamond body (par. [0039] of Akaishi), Akaishi does not teach explicitly the step of “heat-treating a powder of high-pressure-phase carbon at higher than or equal to 1300°C to obtain a heat-treated carbon powder which is a powder of ordinary-pressure-phase carbon after heat treatment” according to Applicant’s claim language.
However, Element Six teaches a polycrystalline super hard construction and a method of forming such a construction (See Abstract of Element Six).  In carrying out the method, Element Six teaches a method comprises a first step of heat-treating a powder of high-pressure-phase carbon between around 1,100°C and 2,000°C to obtain a heat-treated carbon powder (page 8, ll. 19-21; the diamond particles of Element Six are equivalent to Applicant’s claim term “a powder of high-pressure-phase carbon”) and a second step of sintering the heat-treated carbon powder under conditions of at least about 5.5 GPa and at least about 1,300°C to obtain a polycrystalline diamond body (page 8, ll. 25-29 of Element Six).  There is a reasonable expectation the method of Akaishi can be modified to adopt the heat-treatment step taught by Element Six and fabricate MPEP 2144.05 [R-10.2019] (I)  The teaching “wherein a permissive residual amount of the high-pressure-phase carbon is less than or equal to 50% by volume in the case of the heat-treated carbon powder having a particle size of more than 10 nm and less than or equal to 100 nm, less than or equal to 30% by volume in the case of the heat-treated carbon powder having a particle size of more than 100 nm and less than or equal to 5 μm, and less than or equal to 10% by volume in the case of the heat-treated carbon powder having a particle size of more than 5 μm” is inherent within or obvious in light of the teachings of Akaishi as modified by μm, and less than or equal to 10% by volume in the case of the heat-treated carbon powder having a particle size of more than 5 μm” is inherent within and/or obvious in light of the teachings of Akaishi as modified by Element Six.

Referring to Applicant’s claim 2, Akaishi as modified by Element Six teaches the powder of high-pressure-phase carbon is heat-treated between around 1,100°C and 2,000°C (page 8, ll. 19-21 of Element Six).  The heat-treatment temperature range taught by Akaishi as modified by Element Six renders obvious Applicant’s claimed range.  The heat-treatment temperature range taught by Akaishi as modified by Element Six lies within Applicant’s claimed range of “at lower than or equal to 2100°C”. MPEP 2144.05 [R-10.2019] (I)  

Referring to Applicant’s claim 3, Akaishi as modified by Element Six teaches the high-pressure-phase carbon is diamond (pars. [0023], [0033] of Akaishi; page 8, ll. 19-21 of Element Six).

Referring to Applicant’s independent claim 4, Akaishi teaches a method for producing a polycrystalline diamond body (See Abstract of Akaishi), the method comprising: a step of sintering carbon powder (pars. [0023], [0033]; the synthetic diamond of Akaishi is equivalent to Applicant’s claim term “carbon powder”) under conditions of 7.7 GPa or more (pars. [0023], [0033] of Akaishi) and a temperature of 2100°C or more (pars. [0023], [0033] of Akaishi) to obtain a polycrystalline diamond body (pars. [0023], [0033] of Akaishi). The pressure range taught by Akaishi renders obvious Applicant’s claim range.  The pressure range taught by Akaishi encompasses entirely Applicant’s claimed range of “greater than or equal to 12 GPa and less than or equal to 25 GPa”. MPEP 2144.05 [R-10.2019] (I) The temperature range taught by Akaishi renders obvious Applicant’s claim range. The temperature range taught by Akaishi overlaps Applicant’s claimed range of “higher than or equal to 1200°C and lower than or equal to 2300°C”. MPEP 2144.05 [R-10.2019] (I) 
	Although Akaishi teaches heat treating the resultant polycrystalline diamond body (par. [0039] of Akaishi), Akaishi does not teach explicitly the step of “heat-treating a powder of high-pressure-phase carbon at higher than or equal to 1300°C to obtain a heat-treated carbon powder which is a powder of ordinary-pressure-phase carbon after heat treatment” according to Applicant’s claim language.
However, Element Six teaches a polycrystalline super hard construction and a method of forming such a construction (See Abstract of Element Six).  In carrying out the method, Element MPEP 2144.05 [R-10.2019] (I)  The teaching “wherein a permissive residual amount of the high-pressure-phase carbon is less than or equal to 50% by volume in the case of the heat-treated carbon powder having a particle size of more than 10 nm and less than or equal to 100 nm, less than or equal to 30% by volume in the case of the heat-treated carbon powder having a particle size of more than 100 nm and less than or equal to 5 μm, and less than or equal to 10% by volume in the case of the heat-treated carbon powder having a particle size of more than 5 μm” is inherent within or obvious in light of the teachings of Akaishi as modified by Element Six.  Akaishi as modified by Element Six teaches a method comprising a heat-treatment step, including a heat-treatment temperature range, and a sintering step, including a high pressure sintering range and high temperature sintering range, that are identical or substantially identical to Applicant’s claimed method recited in independent claim 1.  In addition, Akaishi as modified by Element Six teaches the method utilizes nanosized diamond particles, i.e., an average particle size of 200 nm or less (pars. [0020], [0022-23], [0034] of Akaishi) as a starting material.  Given these identical or substantially identical parameters between Applicant’s claimed method and the method taught by Akaishi as modified by Element Six, the teaching “wherein a permissive residual amount of the high-pressure-phase carbon is less than or equal to 50% by volume in the case of the heat-treated carbon powder having a particle size of more than 10 nm and less than or equal to 100 nm, less than or equal to 30% by volume in the case of the heat-treated carbon powder having a particle size of more than 100 nm and less than or equal to 5 μm, and less than or equal to 10% by volume in the case of the heat-treated carbon powder having a particle size of more than 5 μm.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2014/0170055 Al to Ikeda et al. (hereinafter “Ikeda”).

Referring to Applicant’s independent claim 5, Ikeda teaches a polycrystalline diamond body (See Abstract) comprising diamond, wherein the diamond has an average particle size of 10 nm to 100 nm (pars. [0064], [0206]; Example 108), a content of diamond in the polycrystalline diamond body is approximately 99.99% by mass (par. [0040]; the polycrystalline diamond of Ikeda contains impurities in an amount of not more than 0.01% by mass, such that the polycrystalline diamond contains 99.99% by mass polycrystalline diamond), and a content of impurities in the polycrystalline diamond body is approximately not higher than 2x1018/cm3 for hydrogen (par. [0041]), approximately not higher than 4x1016/cm3 for nitrogen (par. [0041]), and approximately not higher than 2x1017/cm3 for oxygen (par. [0041]). The sintered diamond average particle size taught by Ikeda renders obvious Applicant’s claimed range.  The sintered diamond average particle size taught by Ikeda overlaps Applicant’s claimed range of “less than or equal to 15 nm”. MPEP 2144.05 [R-10.2019] (I) The sintered diamond content percentage taught by Ikeda renders obvious Applicant’s claimed range.  The sintered diamond percentage content taught by Ikeda lies within Applicant’s claimed range of “more than or equal to 99.5% by volume”. MPEP 2144.05 [R-10.2019] (I) The hydrogen concentration taught by Ikeda renders obvious Applicant’s claimed range.  The hydrogen concentration taught by Ikeda encompasses entirely Applicant’s claimed range of “less than or equal to 800 ppma.”  MPEP 2144.05 [R-10.2019] (I)  The nitrogen concentration taught by Ikeda renders obvious Applicant’s claimed range.  The nitrogen concentration taught by Ikeda encompasses entirely MPEP 2144.05 [R-10.2019] (I)  The oxygen concentration taught by Ikeda renders obvious Applicant’s claimed range.  The oxygen concentration taught by Ikeda encompasses entirely Applicant’s claimed range of “less than or equal to 33 ppma.”  MPEP 2144.05 [R-10.2019] (I)  The teaching “a ratio b/a of a length b of a shorter diagonal line with respect to a length a of a longer diagonal line of a Knoop indentation is less than or equal to 0.05 in Knoop hardness measurement with a test load of 4.9 N at 23°C ± 5°” is inherent within or obvious in light of the teachings of Ikeda.  Ikeda teaches the polycrystalline diamond body exhibits and possesses a Knoop hardness of not lower than 140 GPa (pars. [0040], [0385], [0401]; Example 108), which shares the highest endpoint of Applicant’s claimed range of dependent claim 6.  Ikeda teaches further the resultant polycrystalline diamond sintered grains exhibit and possess an average particle size of 10 nm to 100 nm (pars. [0064], [0206]; Example 108), which overlaps within Applicant’s claimed sintered diamond average particle size range.  Ikeda teaches the polycrystalline diamond body exhibits and possesses sintered grain average particle size and Knoop hardness that are identical or substantially identical to those same properties of Applicant’s claimed polycrystalline diamond body.  Given these identical or substantially identical shared properties, the teaching “a ratio b/a of a length b of a shorter diagonal line with respect to a length a of a longer diagonal line of a Knoop indentation is less than or equal to 0.05 in Knoop hardness measurement with a test load of 4.9 N at 23°C ± 5°” is inherent within or obvious in light of the polycrystalline diamond body taught by Ikeda.

Referring to Applicant’s claim 6, Ikeda teaches the Knoop hardness measurement, a Knoop hardness is not lower than 140 GPa (pars. [0040], [0385], [0401]; Example 108).  The MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 7, Ikeda teaches a cutting tool comprising the polycrystalline diamond body according to claim 5 (par. [0006]).

Referring to Applicant’s claim 8, Ikeda teaches a wear-resistance tool comprising the polycrystalline diamond body according to claim 5 (par. [0006]).

Referring to Applicant’s claim 9, Ikeda teaches a grinding tool comprising the polycrystalline diamond body according to claim 5 (par. [0006]).

Response to Arguments
Applicant’s claim amendment, see Amendment in Response to Non-Final Office Action under 37 C.F.R. § 1.111, filed January 11, 2021, with respect to the rejection of claims 1-4 under 35 USC 112(a) have rendered moot the aforementioned claim rejection.  For this reason, the aforementioned claim rejection has been withdrawn. 
Applicant's claim amendments and remarks filed January 11, 2021 have been fully considered but they are not persuasive.
With respect to the rejection of claims 1-4 under 35 USC 103, Applicant asserts the Akaishi reference teaches producing diamond composite sintered bodies without a sintering aid 
Examiner disagrees.  Despite the fact the fabrication methods of Akaishi and Element differ with regard to the use of sintering aid/binder/catalyst, pages 6-7 of the Official action mailed October 23, 2020 explains through a higher temperature treatment of the starting diamond powder mixes, a greater volume of chemisorbed oxygen species on the diamond particles may be removed (page 17, ll. 30-32 of Element Six) which reduces intrinsic impurity contents and increases graphitization (page 17, l. 33 – page 18, l. 2 of Element Six).  Whether or not a sintering aid/binder/catalyst is utilized or a vacuum is applied during treatment, treating the diamond grains according to the teachings of Element Six reference impart benefits to the resultant polycrystalline diamond that a person having ordinary skill in the art before the effective filing date of the present application would recognize are significant.  For this reason, Applicant’s alleged perceived differences between the Akaishi and Element Six references are not persuasive evidence a person having ordinary skill in the art before the effective filing date of the present application would not be motivated to modify the teachings of Akashi using the Element Six reference.  Next, those limitations Applicant relies on, e.g., average particle size and amount of binder/sintering aid/catalyst, are not recited in independent claim 1.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., average particle size and amount of binder/sintering aid/catalyst) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As far as Applicant’s reliance on examples 1-11 of the present application, said working examples are not commensurate in scope with Applicant’s claimed invention of independent claim 1.  Said examples disclose raw materials and an average particle size, aside from the disclosed synthesis In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As far as Applicant’s reliance on examples 1-11 of the present application, said working examples are not commensurate in scope with Applicant’s claimed invention of independent claim 5.  Said examples disclose raw materials and synthesis conditions that contribute to the resultant product.  However, Applicant’s independent claim 5 does not recite either raw materials or synthesis conditions.  Hence, said working examples are not commensurate in scope with Applicant’s claimed invention of independent claim 5.  Lastly, as Applicant’s remarks in support of independent claim 5 were not found persuasive, Applicant’s reliance on said remarks in 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731